DETAILED ACTION
Status of the Application
Claims 21-40 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 08/24/2020 .
Claims 21-40 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are directed towards a method and claims 31-40 are directed towards a system, both of which are among the statutory categories of invention.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 21-40 , under Step 2A claims 21-40 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 21-40, the independent claims (claims 21 and 31) are directed to managing users request (e.g. computing resources for user; determining maximum price user is willing to pay; determining the amount of computing resources allocated to the user). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as agreements in the form of contracts, sales activities; managing personal behavior such as following rules or instructions;. The commercial interaction is entered into when the users resources are allocated based on times and price. The managing personal behavior is entered into when the user request are allocated based of conditions, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction; managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – data processing hardware, memory, data storage systems, abstract computing units, computing resources, computer cores, processing hardware, to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0088) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as data processing hardware, memory, data storage systems, abstract computing units, computing resources, computer cores, processing hardware. When considered individually, the data processing hardware, memory, data storage systems, abstract computing units, computing resources, computer cores, processing hardware, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0021]) “A resource provider 104 is an entity, such as an individual or organization, that provides computing resources 105 for use over a network. For example, a resource provider 104 may be a cloud computing provider that provides the use of computing resources over the Internet. A resource provider 104 may also be an IT group (e g., within a company or external IT provider) that makes resources available to individuals or groups within an organization by way of the network 102. A resource provider 104 may also be a third party broker that allocates resources 105 from one or multiple cloud computing providers.” [0088] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 22-25, 27, 32-35 directed to iteratively determining the estimated managing users request.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as agreements in the form of contracts, sales activities; managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 26, 28-30, 36, 38-40 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloud Resource Provisioning for End-users: Scheduling and Allocation of Virtual Machines, Tajvidi. https://unsworks.unsw.edu.au/bitstreams/f2da99f0-9838-4c16-87b7-632c31c75efe/download

Referring to Claim 21, Tajvidi teaches a method comprising:
receiving, at data processing hardware, a resource request from a user requesting allocation of computing resources to the user, the resource request comprising:
a maximum amount of computing resources to be allocated to the user (
Tajvidi,: Pg. 4, How to allocate spot instances at the right time is an important factor when introducing spot instances into the model. An appropriate allocation strategy can be dedicating a secure time to get spot instances, but still not completely rely on them. By doing so, price can be reduced, while the reliability also remains at a good level. For example, a software company, Litmus [18], uses spot instances and their allocation strategy is to launch spot instances
first and then, if they do not become available within 20 minutes, choose on-demand
instances instead.

Tajvidi,: Pg. 3;  Table 5.2 More information of this comparison can be seen in Table 5.2, which shows the number of VMs, over-provisioned and under provisioned VMs, and the total cost on
average for all users. The number of over-provisioned VMs is the average number of unused reserved VMs, that was paid for but was idle in some stages. On the other hand, the number of under-provisioned VMs is the sum of on-demand and spot VMs that were allocated, because the number of reserved instances was not enough to satisfy the workload demand.);

Tajvidi teaches determining the various amount of resources available to users, which includes the maximum number

a maximum price the user is willing to pay for the requested allocation of the computing resources (
Tajvidi,: Pg. 17, To acquire spot instances, users place a spot request, specifying the instance type and the maximum price they are willing to pay per hour per instance.
Tajvidi,: Pg. 75, cannot be greater than the maximum budget the customer specified for running
their application.);

an amount of time the computing resources are to be allocated (
Tajvidi,: Pg. 3;  Fig. 1.1 teaches the amount of time allocated to resources via time slot.);

determining, by the data processing hardware, an amount of available computing resources (
Tajvidi,: Pg. 6;  Fig. 1.1 teaches the available resources based on prices.
Tajvidi,: Pg. 8;  Define scheduling and allocation together. Only allocating the right VM type
and price to tasks, does not necessarily guarantee obtaining an optimal solution,
as there are variations in on-demand and spot pricing, availability of spot instances,
and idle reserved instances at different time slots. Having a scheduling
problem of, the right allocation in the right time, makes it possible to get the minimum
operational cost. Therefore, in this work, scheduling is also considered.
Hence, some tasks can be delayed until a spot instance is available, or wait until
an available reserved VM becomes idle and ready to be used.
Tajvidi,: Pg. 9;  Available cloud data sets that can be used to evaluate resource provisioning in a cloud environment are also outlined in this chapter.

Tajvidi,: Table 2.1 teaches the available computing resources.);

determining, by the data processing hardware, a current price of the available computing resources (
Tajvidi,: Pg. 3;  Table 1.1 teaches the pricing levels for available allocated resources which includes current prices.);

determining, by the data processing hardware, an amount of computing resources to allocate to the user based on the amount of available computing resources and the current price of the available computing resources (
Tajvidi,: Pg. 3;  Table 1.1 teaches the pricing levels for available allocated resources which includes current prices.), 
the amount of computing resources to allocate to the user representing a maximum number of computing resources from the available computing resources without exceeding the maximum price the user is willing to pay and without exceeding the maximum amount of computing resources to be allocated (
Tajvidi,: Pg. 51, The second constraint (4.9) states that the total provisioning cost, or the objective function z, cannot be greater than the maximum budget the customer specified for running their application.

Tajvidi,: Pg. 73, 74;  Table 5.1 teaches the formula for determining the maximum allocation for the user’s maximum budget);
Tajvidi teaches determining the maximum resources available without exceeding the users budget.

allocating, by the data processing hardware, for the amount of time the computing resources are to be allocated, the determined amount of computing resources to the user (
Tajvidi,: Pg. 90, 91;  Table 1.1 teaches determining the time slot and the amount of resources used for a user ).

Referring to Claim 22, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a quantity of memory or a quantity of storage to be allocated (
Tajvidi,: Pg. 14;  Table 2.1 Table 2.1 illustrates a number of the VM types available at Amazon Elastic Compute Cloud service (Amazon EC2), where a wide selection of instance types are offered to fit different use cases. Instance types comprise varying combinations of CPU, memory, storage, and networking capacity and give users the flexibility to choose the appropriate mix of resources.).

Tajvidi disclose the quantity for storage.

Referring to Claim 23, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a request for a plurality of distinct groups of data storage systems (
Tajvidi,: Pg. 7;  when the submitted task in T3-T4 requested
for 3 units of demand, it can be distributed in three time slots to acquire cheaper VMs.
So one unit of demand can be accommodated with the reserved VM1 in T3-T4 and the
rest are hold until cheaper VMs become available.).

Tajvidi disclose the request for various units of data storages with is similar to the Applicant’s Specification at 0030.

Referring to Claim 24, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a request to allocate a quantity of abstract computing units (
Tajvidi,: Pg. 43;  VM types (Homogeneous vs Heterogeneous): Cloud providers offer different
types of Vms with different computing power and prices.

Tajvidi,: Pg. 47;  Table 4.1 teaches the requesting for computing units that includes quantities, which is similar to the Applicant’s specification at 0034.

Tajvidi,: Pg. 47;  In figure 4.1 the phases of the proposed model is illustrated. There is a pre-execution phase, in which the uncertain parameters are not known, and the user needs to provision reserved VMs in advance.).

	
Referring to Claim 26, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a request for a particular amount of computing power provided by one or more instances of a group of computing resources (
Tajvidi,: Pg. 47;  Table 4.1 teaches the requesting for computing units that includes computing powers for various computing groups.).

Referring to Claim 27, Tajvidi teaches the method of claim 21, wherein determining the amount of computing resources to allocate to the user comprises:
generating a programming problem based on the maximum amount of computing resources to be allocated to the user, the maximum price the user is willing to pay for the requested allocation of the computing resources, the amount of available computing resources, and the current price of the available computing resources (
Tajvidi,: Pg. 98, CPU and memory request: When a task is submitted, the requested CPU and
memory demands are specified in the data set. For generating scenarios, in each stage, the minimum and maximum amount of CPU and memory demand of a user is captured from the real data, and a random amount within this range is picked as the CPU and memory requirements of each task, for that particular user. 
Five cost scenarios for on-demand and spot prices were randomly generated, based on the extracted cost data of AWS instances [1] on March 2018. 
As this optimization (scheduling and allocation) model becomes more complicated
due to the extra details it covers, it is now a complex integer programming problem,
which can not be solved quickly (compared to the previous model).);

Tajvidi teaches excusing the programming problem which includes spot prices that can include current prices for available resources.

solving the programming problem (
Tajvidi,: Pg. 99, Using a more powerful solver. Each solver is designed to solve a particular type
of optimization problem. In order to find the most suitable one for this problem,
a couple of solvers are examined.).

Referring to Claim 28, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a condition statement that expresses interdependencies between two or more computing resources (
Tajvidi,: Pg. 21, Formula 2.1; 24, Algorithm 1;  teaches if then formulas, which includes dependencies on various resources, prices, and Pg. 71 and 72; teaches dependencies on various resources and scenarios.).

Referring to Claim 29, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a number of computer cores to be allocated (
Tajvidi,: Pg. 28;  Resource request for CPU cores (core count): Number of CPUs requested by
tasks and jobs.
Tajvidi,: Pg. 45, 44;  Based on what real data suggests, the number of CPU cores and amount of memory required, is a better representation of workload demand.
Tajvidi,: Pg. 54;  memory usage is less than 10 GB, and the number of CPUs are in the range of 1 to 10 cores (with two processors as the most popular number of cores for DAS-2 clusters).
Tajvidi,: Pg. 62;  Groups 3 and 8 have almost similar distribution patterns, in that their density of the number of CPU demand is mostly concentrated around a specific range (1 to 4 CPU core). Other illustrated groups, groups 2, 4, 9, and 11, have different probability distribution patterns, however they all have one thing in common: a large variety in the number of CPU cores required.).

Tajvidi disclose the request and demands for number of CPU.

Referring to Claim 30, Tajvidi teaches the method of claim 21, wherein the resource request further comprises a minimum quantity of computing resources to be allocated (
Tajvidi,: Pg. 48;  The whole decision time slot in this problem, is the minimum renting period of reserved VMs (here 1 year) and each stage period is defined as the minimum renting period of
the on-demand plan, i.e. one hour.
Tajvidi,: Pg. 98;  generating scenarios, in each stage, the minimum and maximum amount of CPU and memory demand of a user is captured from the real data,).

Tajvidi disclose the minimum VMs quantity required.

(C)	Claims 31-34 and 36-40 recite limitations that stand rejected via the art citations and rationale applied to claims 21-24 and 26-30.  Regarding data processing hardware;  memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (
Tajvidi,: Pg. 31;  The chosen instance type determines the hardware of the host computer used for it. Each instance type offers different compute, memory, and storage capabilities and are
grouped in instance families based on these capabilities. Amazon EC2 provides each instance with a consistent and predictable amount of CPU capacity, regardless of its underlying hardware.

Tajvidi,: Pg. 31;  Selecting the most suitable host or hardware machine for a virtual machine is known as the virtual machine placement problem [82]..).




Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 35 are rejected under 35 U.S.C. 103  as being unpatentable over Cloud Resource Provisioning for End-users: Scheduling and Allocation of Virtual Machines, Tajvidi, to hereinafter Tajvidi in view of United States Patent Publication US 2008/0214148, Magerramov, et al. 

Referring to Claim 25, Tajvidi teaches the method of claim 21, wherein:
condition statement (Tajvidi: Pg. 21;  Formula 2.1; The optimal policy
from such a model is a single first-stage decision and a collection of recourse decisions
(a decision rule) defining which second-stage action should be taken in response to each
random outcome..).

Tajvidi teaches if then formulas and defining next steps if a decision has happened, in which the Examiner is interpreting as conditional statements.

Tajvidi does not explicitly teach the resource request further comprises a condition statement that specifies a geographic location for the computing resources to be allocated; method further comprises allocating, by the data processing hardware, for the requested amount of time the computing resources are to be allocated, the determined amount of computing resources to the user based on the specified geographic locations.
	However, Magerramov  teaches the resource request further comprises a condition statement (See Tajvidi) that specifies a geographic location for the computing resources to be allocated (
Magerramov: Sec. 0014;  computing devices may be located in a single installation or may be distributed among many different geographical locations..);

Magerramov teaches allocation can be based location.

method further comprises allocating, by the data processing hardware, for the requested amount of time the computing resources are to be allocated, the determined amount of computing resources to the user based on the specified geographic locations (
Magerramov,: Sec. 0035;  As API 124 calls are executed to satisfy the requests 134, usage data 131 is aggregated by the resource allocation application 
Magerramov,: Sec. 0045;  Such a condition may comprise an amount of resources 127 being allocated above the corresponding resource allocation limit 121 for a predefined amount of time.).

Magerramov teaches allocation based on the amount of time and location.

Tajvidi and Magerramov are both directed to the analysis of resource allocation (See Tajvidi at pg. 2, 8, 11; Magerramov at Sec. 0014-0018). Tajvidi discloses that additional elements such as cloud allocations can be considered (See Tajvidi at pg. 19). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajvidi, which teaches detecting and repairing allocation resource problems in view of Magerramov, to efficiently apply analysis of resource allocation to enhancing the capability to use various data point for making decisions when allocating resources. (See Magerramov at 0015, 0046, 0051).

Claim 35 recite limitations that stand rejected via the art citations and rationale applied to claim 25.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lingafelt et al., U.S. Pub. 20130262250, (discussing the allocation of services within a cloud environment).
Patterson et al., W.O. Pub. 2011067029, (discussing the allocation of resources including the sharing of cloud services).
Tamura et al., U.S. Pub. 20140164620, (discussing the sharing of cloud services).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624